internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl br2-plr-135412-02 date legend taxpayer country a country b dear ty this is in response to a letter received in this office on date in which a ruling is requested to permit taxpayer to reelect the foreign_earned_income_exclusion pursuant to sec_911 of the internal_revenue_code the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination taxpayer lived in country a and elected to exclude his foreign_earned_income under sec_911 of the code for tax years and in date taxpayer returned to the united_states from country a taxpayer did not think he would be leaving the united_states to live in another country in the foreseeable future therefore taxpayer revoked his election to use the foreign_earned_income_exclusion at the end of date taxpayer moved to country b taxpayer lived in the united_states for a period of years and month before moving to country b taxpayer has purchased a home in country b and plans to live there for the foreseeable future taxpayer wants to reelect the foreign_earned_income_exclusion pursuant to sec_911 of the code for taxable_year and subsequent taxable years cc intl br2-plr-135412-02 sec_911 of the code permits certain taxpayers to elect to exclude from gross_income their foreign_earned_income and housing cost amounts the election applies to the taxable_year for which it is made and for all subsequent taxable years unless revoked by the taxpayer sec_1_911-7 prescribes a method by which a taxpayer may revoke an election to exclude foreign_earned_income ie filing a statement revoking any previously made elections it does not however purport to provide the exclusive method for revoking such an election sec_911 provides that once revoked the election may not be made again by the taxpayer until the sixth taxable_year after the year in which the revocation was made sec_1_911-7 provides that if an individual revokes an election under sec_1_911-7 and desires to reelect the same exclusion within the next five years the individual must obtain permission by requesting a ruling the service may permit the taxpayer to reelect before the sixth year the foreign_earned_income_exclusion after considering all of the facts and circumstances sec_1 b provides that relevant facts and circumstances may include a period of united_states residence a move from one foreign_country to another foreign_country with differing tax_rates a substantial change in tax laws of the foreign_country of residence or physical presence and a change_of employer taxpayer revoked the foreign_earned_income_exclusion for taxable_year and desires to reelect the exclusion for taxable_year which is within five years of taxable_year hence taxpayer is requesting permission to reelect the foreign_earned_income_exclusion taxpayer has represented that there was a period of united_states residence and that taxpayer revoked his election for that period taxpayer has also represented that he did not claim any foreign tax_credits for his tax years through accordingly based solely on the information and representations set forth above it is held that taxpayer may reelect the sec_911 exclusion for and subsequent taxable years except as expressly provided herein no opinion is expressed as to whether taxpayer otherwise satisfies the requirements of sec_911 for excluding foreign_earned_income and housing cost amounts from gross_income a copy of this letter must be attached to taxpayer’s u s income_tax return for the year for which taxpayer obtained the ruling cc intl br2-plr-135412-02 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely phyllis e marcus branch chief branch office of the associate chief_counsel international
